DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 2-21 are amended while claim 1 is cancelled and claims 22 and 23 are newly added. Claims 2-23 filed on 2/22/22 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 2-8 are directed to a method, claims 9-15 are drawn to a non-transitory computer readable medium, and claims 16-21 are drawn to a system, all of which are statutory classes of invention.    
Nevertheless, independent claims 2, 9, and 16 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or advertising in mapping services, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: determining a current view associated with a user; obtaining, a first image that corresponds to the current view associated with the user, wherein: (i) a scene within the first image includes one or more real-world objects that include a logo, and (ii) the first image includes one or more interactive links that 

This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of advertising in mapping services using generally recited computer elements such as a mobile device. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile device to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 3, 10, and 17, the claims are directed to limitations which serve to limit by having a bidding process. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claims 4, 11, and 18, the claims are directed to limitations which serve to limit by having a car or building. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5, 12, and 19, the claims are directed to limitations which serve to limit by a street view image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6, 13, and 20, the claim is directed to limitations which serve to limit by being in a different portion of an image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 7, 14, and 21, the claims are directed to limitations which serve to limit by different interactive links. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claim 22, the claim is directed to limitations which serve to limit by a bid on the second image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 23, the claim is directed to limitations which serve to limit by a logo similar to a second image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms scene, current view, first image, second image, and links being overlaid are nowhere to be found in the specification. Regarding the new amendments, none of the following is disclosed in the specification: “… to exclusion of portions of the first image that do not show the logo, (iii) the one or more interactive links are selectable to direct an application to a site associated with an identifiable entity, and (iv) the one or more interactive links that are selectable to direct the application to the site associated with the identifiable entity are overlaid over the portion of the first image that shows the logo as a result of an imaging determination that the logo shown in the first image that corresponds to the current view associated with the user matches a second image 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10. 	Claims 2-23 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimchi (2006/0241859) in view of Wagle (2007/0130129) and Gupta et al (2007/0264987). 
Re Claims 2, 9, 16: Kimchi discloses comprising: 
determining, by a mobile device, a current view associated with a user of the mobile device (see [0009] discloses current viewing);
obtaining, by the mobile device, a first image that corresponds to the current view associated with the user of the mobile device, a scene within the first image includes one or more real-world objects that include a logo (see [0131] discloses going from scene to scene even within image, [0067] discloses viewing current data, [0092] discloses viewing in its current format); and
providing, by the mobile device, the first image for display to the user (see [0062] discloses display data images).
However, Kimchi fails to disclose the following. Although Kimchi discloses bidding in a specific area in [0161 and 0163], it does not disclose the following. Meanwhile, Wagle discloses:
the first image includes one or more interactive links overlaid over a portion of the first image that shows the logo to exclusion of portions of the first image that do not show the logo as a result of an advertiser bidding on an image of the identifiable logo (see [0031] discloses 
From the teaching of Wagle, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimchi’s invention with Wagle’s disclosure of links with the logo in order for “… web browsing via an image model (see Wagle Abstract).”
However, Kimchi and Wagle fail to disclose the following. Meanwhile, Gupta discloses:
(iii) the one or more interactive links are selectable to direct an application to a site associated with an identifiable entity, and (iv) the one or more interactive links that are selectable to direct the application to the site associated with the identifiable entity are overlaid over the portion of the first image that shows the logo as a result of an imaging determination that the logo shown in the first image that corresponds to the current view associated with the user matches a second image associated with the identifiable entity, the imaging determination based on an image recognition process that compares the logo shown in the first image to the second image associated with the identifiable entity (see [0083] discloses links with the logo). 
From the teaching of Gupta, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimchi’s and Wagle’s inventions with Gupta’s disclosure of links with the logo in order for “… serving advertisements over mobile devices (see Gupta Abstract).”

Re Claims 4, 11, 18: Kimchi discloses wherein one or more of the objects comprise a car or a building (see [0052] discloses a building).
Re Claims 6, 13, 20: Kimchi discloses wherein the image further comprises an advertisement that is included in a different portion of the image that is not occupied any object (see [0090] discloses any portion of map).
Re Claims 5, 12, 19: Kimchi discloses wherein the image comprises a street-view image (see [0071] discloses street view). 
Re Claims 7, 14, 21: However, Kimchi and Wagle fail to disclose the following. Meanwhile, Gupta discloses wherein different types of interactive links are overlaid on different instances of the same logo in the image (see [0083] discloses links with the logo). From the teaching of Gupta, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimchi’s and Wagle’s inventions with Gupta’s disclosure of links with the logo in order for “… serving advertisements over mobile devices (see Gupta Abstract).”
Re Claims 8, 15: However, Kimchi and Wagle fail to disclose the following. Meanwhile, Gupta discloses wherein one instance of the logo in the image is overlaid by a first interactive link that links to a first resource, and another instance of the same logo in the image is overlaid by a second interactive link that links to a second, different resource (see [0083] discloses links with 
Re Claim 22: Kimchi discloses wherein the second image is associated with the identifiable entity based on the identifiable entity having submitted a bid on the second image (see [0161, 0163] disclose bidding).
Re Claim 23: However, Kimchi fails to disclose the following. Meanwhile, Wagle discloses wherein the logo shown in the first image matches the second image associated with the identifiable entity if the logo shown in the first image is sufficiently similar to a logo shown in the second image or if the logo shown in the first image is sufficiently similar to a logo associated with other content shown in the second image (see [0031] discloses advertisers bidding to get placement in KnightFox, also advertiser paying money for thumbnails ads and for other images associated with advertiser including their logo). From the teaching of Wagle, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimchi’s invention with Gupta’s disclosure of links with the logo in order for “… web browsing via an image model (see Wagle Abstract).”
Response to Arguments
11.	Applicant's arguments filed 2/22/22 have been fully considered but they pertain to new claim amendments which have been rejected under 35 USC 112 1st (written description 
With regards to the 35 USC 101 rejection, the Applicant tries to argue that that the arguments are moot because of the new claim amendments, but the Applicant does not argue Prong 1 of Step 2A (whether or not it is an abstract idea), nor does it argue Prong 2 of Step 2A (integration into a practical application), or Step 2B (significantly more than an abstract idea).
The applicant has not even shown how the claims satisfy Prong 2 of Step 2A. The limitations do not satisfy any of the five indicators for integration into a practical application, which are: improvements to the functioning of a computer/technology/technical field, applying or using the judicial exception to effect a particular treatment for disease/medical condition, applying the judicial exception with a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. There are no additional elements in the claim to integrate the judicial exception into a practical application.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
: Gilbert (Text/graphics and image transmission over bandlimited lossy links, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /DENNIS W RUHL/  Primary Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                            
/Fawaad Haider/
Examiner, Art Unit 3687